Name: Commission Regulation (EC) No 385/98 of 18 February 1998 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 187/98
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  animal product;  economic geography;  trade policy
 Date Published: nan

 Avis juridique important|31998R0385Commission Regulation (EC) No 385/98 of 18 February 1998 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 187/98 Official Journal L 048 , 19/02/1998 P. 0032 - 0033COMMISSION REGULATION (EC) No 385/98 of 18 February 1998 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 187/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof,Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 187/98 (3);Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 187/98 for which the time limit for the submission of tenders was 5 February 1998 are as set out in the Annex hereto.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 356, 31. 12. 1997, p. 13.(3) OJ L 19, 24. 1. 1998, p. 65.(4) OJ L 251, 5. 10. 1979, p. 12.(5) OJ L 248, 14. 10. 1995, p. 39.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>